DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, device) in the reply filed on 6/27/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,7,8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinson et al. USPUB 20100124564.
Regarding claim 1, Martinson discloses an implantable cell encapsulation device (see Figures), the cell encapsulation device comprising: one or more cell encapsulation layers, each of the cell encapsulation layers including:
a first membrane that is semipermeable;
a second membrane that is semipermeable;
a first plurality of weld lines 1,2, the second membrane attached to the first membrane by the first plurality of weld lines; the first membrane, the second membrane, and the first plurality of weld lines defining at least one cell channel 4 for encapsulating cells; the cell encapsulation device configurable between a collapsed configuration and an inflated configuration (materials may be expandable – paragraphs 0084,0091,0099) wherein the second membrane is substantially parallel to the first membrane when the cell encapsulation device is in the collapsed configuration (0095, and the second membrane is substantially non-parallel to the first membrane when the cell encapsulation device is in the inflated configuration (0099,Figure 1); and a fill port 5,5’ (Figure 1,0084) fluidly connected to the at least one cell channel.
Regarding claim 4, Martinson disclose a plurality of parallel cell channels.  Figure 1 shows parallel channels connected by a curve.  Paragraphs 0086-0088 describe other configurations having up to 24 chambers which may be parallel.
Regarding claim 7, see paragreaphs 0100-0101.
Regarding claim 8, the claim is met by a tube shaped device (para 0095) whereby the transport fluid channel would be the hollow core.  Alternatively the device of Figure 1 may be welded along the length to create two chambers not in direct fluid communication (see paragraph 0087).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinson as applied to claims 1,4,7,8 above, and further in view of Cully USPUB 20180125632.
Martinson meet the limitations of claims 2-3 as described supra, and further teaches the dimensions may be varied and optimized according to the cells and biologically active agents used, but is silent as to the pore size and channel width.  Cully teaches cell encapsulation devices are known to use pore sizes of less than 5 microns or 0.1 microns (para 0056) and channel widths of 50 microns (para 0090) in order to provide dimensions suitable for cell encapsulation implantable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed dimensions for the channel width and pores as taught in Cully for the Martinson device in order to provide a cell encapsulation device with known suitable porosity and channel dimensions.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinson as applied to claims 1,4,7,8 above, and further in view of Rosenblum USPUB 20170105832.
Martinson meet the limitations of claim 5 as described supra, but is silent as to the providing a spiral shaped cell channel.  Rosenblum teaches cell encapsulation devices are known to use stacked layers or spiral shapes in order to increase the surface area over a given volume (para0041 and Figure 12).  Martinson also teaches the shape of the device may be varied (para 0095).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the Martinson device as a spiral shape as taught in Cully in order to maximize the porous surface area for the cells using a known shape in the art. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinson.
Martinson meet the limitations of claim 6 as described supra, but is silent as to explicitly providing voids in a weld line.  Martinson teaches spot welds with voids may be used in order to improve integration of the device with host tissue and improve survival of the cells (see paragraph 0094 and Figures 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martinson device to include a void in the linear welds (Figure 1 for example) in order to improve integration of the device with host tissue and improve survival of the cells in a manner suggested by Martinson. 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774